                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8
                                                            9                                UNITED STATES DISTRICT COURT

                                                            10                                         DISTRICT OF NEVADA
                                                                 BANK OF AMERICA, N.A.,                            Case No. 2:17-cv-01102-GMN-EJY
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                               Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                      STIPULATION AND ORDER           FOR
                                                                                                                    EXTENSION OF TIME TO            FILE
AKERMAN LLP




                                                            13   v.                                                 RESPONSES  TO  MOTIONS          FOR
                                                                                                                    SUMMARY JUDGMENT
                                                            14   JOHN P. KING; LAS VEGAS EQUITY
                                                                 GROUP LLC; CITY OF LAS VEGAS;                      (FIRST REQUEST)
                                                            15   REPUBLIC SILVER STATE DISPOSAL, INC.;
                                                                 DIAMOND         CREEK    COMMUNITY
                                                            16   ASSOCIATION; DOE INDIVIDUALS I-X,
                                                            17   inclusive, and ROE CORPORATIONS I-X,
                                                                 inclusive,
                                                            18
                                                                           Defendants.
                                                            19   LAS VEGAS EQUITY GROUP LLC,
                                                            20
                                                                               Counterclaimant,
                                                            21
                                                                 v.
                                                            22
                                                                 BANK OF AMERICA, N.A.,
                                                            23

                                                            24                 Counterdefendant.

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 50326033;1
                                                                 LAS VEGAS EQUITY GROUP LLC,
                                                            1

                                                            2                   Third Party Plaintiff,

                                                            3    v.

                                                            4    JOHN P. KING,
                                                            5
                                                                                Third Party Defendant.
                                                            6
                                                                          Plaintiff Bank of America, N.A., Las Vegas Equity Group, LLC, and Diamond Creek
                                                            7
                                                                 Community Association, hereby stipulate and agree that all parties shall have an additional three (3)
                                                            8
                                                                 weeks, up to and including October 23, 2019, to file responses to Diamond Creek Community
                                                            9
                                                                 Association's motion for summary judgment, Las Vegas Equity Group, LLC's motion for summary
                                                            10
                                                                 judgment, and Bank of America, N.A.'s motion for summary judgment as to Las Vegas Equity
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Group, LLC, which are all currently due on October 2, 2019, pursuant to ECF Nos. 60, 61, and 62.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 The motions for summary judgment were filed on September 11, 2019.
AKERMAN LLP




                                                            13
                                                                 . . .
                                                            14
                                                                 . . .
                                                            15
                                                                 . . .
                                                            16
                                                                 . . .
                                                            17
                                                                 . . .
                                                            18
                                                                 . . .
                                                            19
                                                                 . . .
                                                            20
                                                                 . . .
                                                            21
                                                                 . . .
                                                            22
                                                                 . . .
                                                            23
                                                                 . . .
                                                            24
                                                                 . . .
                                                            25
                                                                 . . .
                                                            26
                                                                 . . .
                                                            27

                                                            28
                                                                                                                2
                                                                 50326033;1
                                                                                                                                  Bank of America, N.A. vs. John P. King
                                                            1                                                                                 2:17-cv-01102-GMN-EJY
                                                            2             This is the parties' first request for an extension of this deadline, and is not intended to cause
                                                            3    any delay or prejudice to any party. The parties request the extension so that counsel has a
                                                            4    meaningful opportunity to respond to the arguments in the respective motions.
                                                            5             DATED this 1st day of October, 2019.
                                                            6
                                                                 AKERMAN LLP                                              CLARK NEWBERRY LAW FIRM
                                                            7
                                                                 /s/Tenesa S. Powell_________________                     /s/Tara Clark Newberry_________
                                                            8    NATALIE L. WINSLOW, ESQ.                                 TARA CLARK NEWBERRY, ESQ.
                                                                 Nevada Bar No. 12125                                     Nevada Bar No. 10696
                                                            9    TENESA S. POWELL, ESQ.                                   810 S. Durango Drive, Suite 102
                                                                 Nevada Bar No. 12488                                     Las Vegas, NV 89145
                                                            10   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                            Attorneys for Las Vegas Equity Group, LLC
                      LAS VEGAS, NEVADA 89134




                                                            12   Attorneys for Bank of America, N.A.
AKERMAN LLP




                                                                 BOYACK ORME & ANTHONY
                                                            13
                                                                 /s/Colli C. McKiever______________
                                                            14   EDWARD D. BOYACK, ESQ.
                                                                 Nevada Bar No. 5229
                                                            15   COLLI C. MCKIEVER, ESQ.
                                                                 Nevada Bar No. 13724
                                                            16
                                                                 7432 W. Sahara Avenue, Suite 101
                                                            17   Las Vegas, NV 89117

                                                            18   Attorneys for Diamond Creek Community
                                                                 Association
                                                            19

                                                            20
                                                                                                                  ORDER
                                                            21

                                                            22            IT IS SO ORDERED:

                                                            23            Dated this __
                                                                                      3 day of October, _________________________________________
                                                                                                        2019
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            24
                                                                                                         DATED: _________________________________
                                                            25
                                                                                                                           ___________________________________
                                                            26
                                                                                                                           Gloria M. Navarro, District Judge
                                                            27                                                             United States District Court

                                                            28
                                                                                                                    3
                                                                 50326033;1
